Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment to the claims filed after non-final office action on April 18, 2022 is acknowledged.  Claims 2-3, 5-7, 9, 11, 18-39, 41-43 and 46-49 were canceled, claims 1, 8 and 15-16 were amended and claim 50 was newly added. Claims 1, 4, 8, 10, 12-17, 40, 44-45 and 50 are pending in the instant application and are examined on the merits of this office action. 


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8, 10, 12-15, 44-45 and 50  are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598, cited previously) in view of Patel (JACC, Vol. 53, No. 11, 2009, cited previously) and Drew (Circulation. 2009;119:2103-2111, cited previously).
Given that the term “fixed dosage” is considered set amount of apolipoprotein, the interpretation of a “fixed dosage” will be any fixed concentration or amount of apolipoprotein in a formulation.  If the reference teaches administering a set amount to a patient, and the amount falls within the claim dose, the reference meets the limitations of “fixed dosage”.  Given that the applicant claims a range of dosages (see claim 1), a fixed dosage can be any amount within the 5 grams to 7 grams.
Eriksson teaches a method of administering a fixed dosage of 4 grams of Apo lipoprotein A-I to four male patients with varying ages (43-61 yrs) and weights (80-97 kg) and high cholesterol (see Table on page 596 and patient description in methods).  Eriksson found enhanced cholesterol secretion with treatment of APO-AI at 4 grams.  Eriksson discloses wherein the subjects have a body weight range within 60-140kg (see “Patients” under Methods).  Regarding the newly added limitation of “a population of human patients” and administering to each patient within “the human population”, Eriksson teaches administering to multiple patients thus meeting the limitation of a “population”.  Furthermore, Eriksson teaches a patient population that falls within the claimed body weight range of 60-140 kg.
Regarding claim 4, Eriksson discloses wherein the subjects have coronary heart disease (atherosclerosis) (see “Patients” under Methods).
Regarding claims 12-13, Eriksson discloses wherein the formulation is reconstituted in NaHCO3 and comprises the lipid phosphatidylcholine (see page 595, ProapoA-I infusion section).
Eriksson is silent to wherein the dosage amount is 5-7 grams of apolipoprotein; and the detergent sodium cholate.
However, Patel teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see page 963, left hand column, last paragraph) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Patel teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8 kg (see Table 1) which translates into a higher dosage of 8.6 grams. Patel concluded that the rHDL infusions have significant, potentially atheroprotective effects including suppression of inflammation and enhancement of cholesterol efflux” (see conclusion).
Drew teaches administering reconstituted HDL comprising Apo A-I, phosphatidylcholine, and sodium cholate (see supplemental material, wherein Apo A-I is from plasma) to patients having dyslipidemia and low cholesterol (HDL) (see Table 1).  In particular, Drew teaches administering 80 mg/kg of the rHDL to patients having a body weight of 107.8±28 kg (see Table 1) which encompasses administering single dosages of 6.384 grams, 8.6 grams and 10.864 grams. Drew teaches that the rHDL infusions have significant, potentially atheroprotective effects including increasing HDL (see Figure 1).
Regarding claims 1, 10 and 44-45, Given that the dosage amount of Apo A-I is clearly a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients.   The dosage amount is also considered a result-effective variable and there is a motivation to optimize result effective variables since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize the dosage of ApoAI to achieve optimal therapeutic effectiveness in patients with cholesterolemia.  Furthermore, given that a dosage of 80mg/kg is a routine dosage amount for treatment of cholesterolemia, it would have been obvious to administer the subjects of Eriksson a higher dosage of Apo A-I including 80 mg/kg.  A subject having a body weight of 87 kg (as taught by Eriksson) would be administered 6.960 grams based on the dosage of 80 mg/kg.  
Regarding claims 14-15, it would have be obvious to use the rHDL formulations of Patel and Drew (including phosphatidylcholine and sodium cholate) for treatment of high cholesterol.  One of ordinary skill in the art would have been motivated to do so suppress inflammation and further enhance cholesterol efflux.  There is a reasonable expectation of success because reconstituted HDL formulations comprising Apo A-I, phosphatidylcholine and a detergent such as sodium cholate are routinely used in the art as a source of Apo A-I to improve cholesterol levels.
Regarding the body weight limitation of 100 kg to 140 kg in new claim 50, the examiner acknowledges that Eriksson teaches various body weights including one subject with a weight of 97 kg which is considered very close to 100 kg (see Table on page 596 and patient description in methods).   MPEP states “, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  In the instant case, the body weight of Eriksson of 97 kg is considered close (3% difference) and thus, a prima facie case of obviousness exists with regards to treating patients that are 100 kg.
Regarding claims 1 and 8, Eriksson in view of Patel and Drew disclose the same method and formulation of the instant claims (same dosage, same drug and same body weight range) and therefore practicing the method of Eriksson in view of Patel and Drew would inherently achieve “reduced inter-patient variability as compared to the inter-patient variability observed or associated with a weight adjusted regime" following and “wherein the interpatient variability of the fixed dosage formulation is less than 90% of the inter-patient variability observed or associated with the weight-adjusted dosage regime” (claim 8).  


Response to Applicant’s Arguments
Applicants state “The Board found that (1) "Eriksson teaches administering a fixed dose amount to humans in a weight range that is encompassed by the claimed range" (Decision at 10); and (2) "Patel and Drew each teach administering larger dose amounts to humans in a weight range that overlaps Eriksson's range and the claimed range" (id.) Thus, the Board concluded that the Examiner was correct in finding a reasonable expectation of success in administering a larger fixed dose to humans within the weight range that overlaps Eriksson, Patel, and Drew, and the claimed range (id.) Applicant respectfully traverses the § 103 rejection of the amended claims and requests reconsideration for the following reasons.  Applicants argue that Eriksson teaches 4 grams whereas Applicants claim 5 grams. Applicants argue that there is no evidence of record that the "therapeutic efficacy" of Eriksson's method would have been improved by increasing the dosage administered to his patients, let alone patients having the broader range of body weights encompassed by Applicant's claims. There is nothing in Eriksson linking therapeutic efficacy to patient weight and the dosage administered to the patient.  Eriksson reports that one of the patients treated with a dosage of 4 g, namely, patient "L.M.," did not respond as favorably as the other three patients. Eriksson at 596, left col. Eriksson states that: "in all patients except L.M., HDL cholesterol generally had returned to baseline levels within 24 hours." Id. at 596 (emphasis added). Importantly, Eriksson does not ascribe L.M.'s unfavorable outcome to L.M.'s weight or the dosage administered, but rather to L.M.'s low initial HDL cholesterol level. In particular, after Apo-A1 administration, the HDL cholesterol level of patient L.M. went up 40%, unlike the three other patients. Eriksson states that "patient L.M. of our study, who had low initial HDL cholesterol, displayed 40% higher [HDL cholesterol] levels for > 1 week after the infusion (Figure 1 B)." See id. at 597 (emphasis added). Thus, Eriksson's teachings instead suggested the importance of relying on initial HDL cholesterol levels, not patient dosage or weight, to ensure a successful outcome. -8-There is no teaching in Eriksson, however, of how much the dosage could or should have been changed to improve L.M.'s response. In other words, Eriksson presents a static set of patient body weight/dosage data. 
Applicant’s arguments have been fully considered but not found persuasive. The Examiner acknowledges that Eriksson teaches administering 4 grams of Apo lipoprotein to varying weights of subjects which does not fall within the claimed range of 5-7 grams.  However, the teachings of Patel and Drew were provided to strengthen the motivation to optimize and increase the dosage/amount of Apo A-I of Eriksson. MPEP 2145 states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  The Examiner acknowledges further that Eriksson does state “The finding of a more sustained HDL cholesterol increase after a lower proapoA-I load in that study may be related to the primary selection of subjects with low initial HDLcholesterol levels”.  However, this does not teach away from adjusting the dosage of Eriksson to achieve optimal therapeutic activity (cholesterol excretion).  Furthermore, when looking at the results of total cholesterol levels and the amount of fecal excretion (see results table on page 596), the total cholesterol was decreased but not to the extent that would necessarily be therapeutically desirable.  Thus, the results would further strengthen the motivation to increase the amount of Apo-A1 to achieve a better result (including the amounts taught in Patel and Drew). Given that the dosage amount of Apo A-I is clearly a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients.   The dosage amount is also considered a result-effective variable and there is a motivation to optimize result effective variables since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize the dosage of ApoAI to achieve optimal therapeutic effectiveness in patients with cholesterolemia.  Furthermore, given that a dosage of 80mg/kg is a routine dosage amount for treatment of cholesterolemia, it would have been obvious to administer the subjects of Eriksson a higher dosage of Apo A-I including 80 mg/kg.  A subject having a body weight of 87 kg (as taught by Eriksson) would be administered 6.960 grams based on the dosage of 80 mg/kg. 
Applicant argues that “While an increase in dose is neither required nor suggested by Eriksson to achieve his objective in treating patients within Applicant's body weight range, the Office nevertheless asserts that it would have been obvious to increase the dose for patients having higher body weights based on the teachings of Pateland Drew. The Office's rationale is that Patel and Drew allegedly teach administering higher doses to patients having body weights greater than Eriksson's patients and that it, therefore, would have been obvious to increase the dosage to the claimed range. But this approach ignores the specific language in Applicant's claims where it is recited that "the fixed dosage received by each patient is independent of the body weight of said patient." In essence, the Office has suggested that a person of ordinary skill in the art would have been motivated to select patients having body weights never contemplated by Eriksson and then adjust the dosage based on body weight while simultaneously ignoring the specific limitation in Applicant's claims that excludes such a body weight-adjusted dosing approach. Such hindsight reasoning that identifies certain claim elements in the prior art while ignoring others is not a proper basis for a finding of obviousness. MPEP § 2142. 
Applicant’s arguments have been fully considered but not found persuasive.  Given that the dosage amount of Apo A-I is clearly a result effective variable, it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in the patients (optimal cholesterol levels and cholesterol efflux activity which was minimal in Eriksson).   The dosage amount is also considered a result-effective variable and there is a motivation to optimize result effective variables since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  It would have been obvious to optimize the dosage of ApoAI to achieve optimal therapeutic effectiveness in patients with cholesterolemia.  Furthermore, given that a dosage of 80mg/kg is a routine dosage amount for treatment of cholesterolemia, it would have been obvious to administer to the subjects of Eriksson a higher dosage of Apo A-I including 80 mg/kg.  A subject having a body weight of 87 kg (as taught by Eriksson) would be administered 6.960 grams based on the dosage of 80 mg/kg.  Thus, it would be obvious to try administering dosages of the apolipoprotein including 6.96/7 grams to achieve optimal therapeutic effectiveness in the patients of Eriksson.  
Please note that the limitation of whether or not the dosage is calculated based on body weight of the human does not alter the actual administration step of the Apo lipoprotein.  If the reference teaches administering a set dosage, i.e. 4 grams or 6.96/7.0 grams of Apo lipoprotein to a subject that weights between 60-140 kg, the art meets the active methods steps of the instant claims.  Nevertheless, Eriksson teaches administering 4 grams to a variety of weight patients and the teachings of Patel and Drew were used as motivation to optimized/increase the dosage of Eriksson for improved therapeutic efficacy.  The Examiner would like to point out that it is unclear how this is any different from what Applicants have done with regards to their “simulated data” based on mg/kg results (see Declaration, filed March 19, 2018).  The findings that the higher dosages found in Patel and Drew are effective in treating cholesterol levels provide a reasonable expectation that they will be effective in the subjects of Eriksson. 
Applicants argue that “Applicant's invention arose from the unexpected discovery that the claimed fixed dosing regimen has less impact on Apo-A1 exposure over a range of patient body weights than that imposed by body weight-adjusted dosing. Thus, there is less inter- patient variability in exposure to Apo-A1 associated with the fixed dosing regimens of the invention compared with body weight-adjusted regimens, particularly at the extremes of the human patient body weight range. See Specification at page 5, lines 26-33 and page 19, line 18 to page 20, line 23. By way of example, the inventors showed that there is no difference in total exposure to apolipoprotein upon administration of a fixed dosage apolipoprotein formulation to patients in the 60-120 kg weight range. In comparison, for weight- adjusted dosing regimens using the same apolipoprotein formulation, a doubling of body weight from 60 kg to 120 kg required a doubling of the dosage of apolipoprotein and increased Apo-A1 exposures. Specification at page 10, lines 8-16. 
Applicants are arguing unexpected results and in particular “that the claimed fixed dosing regimen has less impact on Apo-A1 exposure over a range of patient body weights than that imposed by body weight-adjusted dosing and there is less inter- patient variability in exposure to Apo-A1”.Applicants point to page 5, lines 26-33, page 19 and page 20.”  The Examiner would like to point out that all the data provide is simulated “projected data” and not actual data from experiments performed.  Furthermore, Applicants calculated the fixed dosage amount based on mg/kg dosage amount.  Applicant’s state “40 mg/kg dose reflect 3.6 dose and is comparable to 3.4 g fixed dosage”.  Table 1 is the “projected exogenous APO-AI exposures”.   Importantly, there is no indication of the body weights in the simulated data. MPEP 716.02 states that any unexpected results should be commensurate in scope with the instant claimed ranges (See 716.02(d)). Furthermore, MPEP 716.02(b) states that the burden on Applicant to establish results are unexpected and significant.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").  In the instant case, the simulated projected data does not establish unexpected and significant results. 
Applicant’s argue “Moreover, there is no evidence that "reduced interpatient variability within the human population as compared to the interpatient variability observed with a weight- adjusted dosage regime," as recited in amended claim 1, is inherent in the teachings in the cited references. The Office merely asserted that the dosage amount of Apo-A1 is a result effective variable and that it would have been obvious to optimize the dosage amount to achieve optimal therapeutic efficacy in patients. Office Action at 5. In other words, the Office implies that the claimed reduced inter-patient variability would-11- naturally result from optimizing the dosage amount. But, as demonstrated in the instant specification, inter-patient variability is not the result of one single variable, such as the dosage amount of Apo-A1, as asserted by the Office. There are at least two variables, patient weight range and dosage, that affect the result. None of the cited references teach or suggest the effects of these two variables on the result recited in amended claim 1. 
Moreover, the Office's approach to establishing prima facie obviousness through inherency was rejected by the court in In re Rijckaert, 9 F.3d 1531 (Fed. Cir. 1993). The Rijckaert case involved an apparatus for recording and reproducing an electric signal on a magnetic record carrier. Rijckaert at 1531. The claims at issue recited a relationship between time expansion, compression, and three variables. Id. The Office alleged that the relationship was "inherent" in a prior art reference by Awamoto. Rijckaert at 1533. The Office argued that this inherent relationship would have been fulfilled by optimizing Awamoto's conditions. Rijckaert at 1533-34. As in the instant case, the claimed relationship was not disclosed in Awamoto, either explicitly or implicitly, nor had it been shown that the relationship was well known in the prior art. Id. That is, only in hindsight, could the relationship have been solved if the variables in the relationship were optimized. The court concluded, however, that "[s]uch a retrospective view of inherency is not a substitute for some teaching or suggestion supporting an obviousness rejection." Rijckaert at 1534. 
Applicant’s arguments have been fully considered but not found persuasive.  First, the examiner would like to point out that the limitation “wherein the fixed dosage exhibits a reduced interpatient variability” is not an active method step of the method.  Rather, this limitation is a result achieved via practicing the method of treating a patient population within the range of 60-140 kg with a dosage of 5-7 grams of APO-AI.  The teachings of Eriksson in view of Patel and Drew teach the same method of the instant claims (same drug, same amount and same body weight range) and thus, this desired result will inherently occur as a result of practicing the method of Eriksson in view of Patel and Drew.
Eriksson in view of Patel and Drew disclose the same method and formulation of the instant claims (same dosage, same drug and same body weight range) and therefore practicing the method of Eriksson in view of Patel and Drew would inherently achieve “reduced inter-patient variability as compared to the inter-patient variability observed or associated with a weight adjusted regime" following administration and “wherein the interpatient variability of the fixed dosage formulation is less than 90% of the inter-patient variability observed or associated with the weight-adjusted dosage regime” (claim 8).  
The findings of  Rijckaert, 9 F.3d 1531 (Fed. Cir. 1993) are distinct from the instant case.  It was found that the none of the prior art disclosed all the structure features of the claimed invention. Furthermore, MPEP 2112 states “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)”.  The Examiner acknowledges this however, MPEP 2112 also states that the Examiner should provide rational or evidence to show inherency. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.".  In the instant case, the teachings of Eriksson in view of Patel and Drew teach a method of administering Apo-AI to the same body weight range of the instant claims and with motivation to administer within the same dosage range (i.e. 6.9/7 grams) and thus, the property of reduced interpatient variability would be achieved given that all the factors that would lead to this result are taught by Eriksson in view of Patel and Drew.  

-9-
Claims 1, 4, 8, 10, 12-16 and 44-45, 50  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598) in view of Patel (JACC, Vol. 53, No. 11, 2009) and Drew (Circulation. 2009;119:2103-2111),  as applied to 1, 4, 8, 10, 12-15 and 44-45, 50    above, in further view Dasseux (WO2006100567 A1, cited in Applicant’s IDS).
The teachings of Eriksson in view of Patel and Drew are silent to wherein the rHDL is in combination with sphingomyelin and phosphatidylglycerol.  
However, Dasseux teaches a method of treating dyslipidemia (see claim 53) and other cardiovascular diseases including myocardial infarction (see paragraph 0059) comprising administering a formulation to a human comprising a fixed dosage of Apolipoprotein (see claim 53 and paragraphs 0140 and 0144).  Dasseux teaches wherein the formulation comprises apolipoprotein and one or more lipids (see Examples 2-3).  In particular, Dasseux teaches sphingomyelin (SM) and phosphatidylglycerol (PG) (see Example 3, paragraph 0162) and phosphatidylcholine (see claim 49).  Dasseux teaches wherein the ratio between the apolipoprotein and lipid is 1:50 (see claim 8) but is silent to sodium cholate at a concentration of 0.5 to 0.9 g/L.  Dasseux teaches wherein the ratio of sphingomyelin (SM) to phosphatidylglycerol is 50:2 (or 25:1) which falls within the range recited 9:1 to 99:1 found in instant claim 17 (see claim 33, 42).  Dasseux further teaches the ratio of apolipoprotein to lipid is anywhere from 1:2 to 1:200 (see claim 6) which overlaps the range recite in claim 17.  Dasseux teaches that the charged rHDL formulations are (i) expected to have longer circulation time which will facilitate cholesterol mobilization and esterification; (ii) increase the rate of cholesterol capture and /or removal (see page 17 and Figure 2 which comprises proApo-AI, sphingomyelin and Phosphatidylglycerol).  Dasseux teaches that because SM is not hydrolyzed, it remains in the circulation longer and allow for longer pharmacological effect (see page 21, first paragraph).
It would have been obvious at the time of the invention to include the combination of SM and PG  as the lipids in the reconstituted HDL of Eriksson in view of Patel and Drew.  One of ordinary skill in the art would have been motivated to do so given that the charged complex comprising SM and PG will have a longer half-life and allow for longer pharmacological effect (mobilization of cholesterol).  There is a reasonable expectation of success given that Dasseux specifically teaches of rHDL formulations comprising Apo AI and SM/PG for treatment of cholesterol abnormalities and that SM/PG allow for longer half-life and therapeutic effectiveness.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Claims 1, 4, 8, 10, 12-17, 40 and 44-45, 50  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (Circulation. 1999;100:594-598) in view of Patel (JACC, Vol. 53, No. 11, 2009), Drew (Circulation. 2009;119:2103-2111) and in further view Dasseux (WO2006100567 A1, cited in Applicant’s IDS), as applied to claims 1, 4, 8, 10, 12-16 and 44-45, 50 in further view of Lerch (US Patent No. 5652339, cited in Applicant’s IDS) .
The teachings of Eriksson in view of Patel, Drew and Dasseux are described in the above rejection
Taken together, Dasseux is silent to (i) sodium cholate at a concentration of 0.5 to 0.9 g/L; (ii) the specific range of 1:80 to 1:120 of apolipoprotein to lipid.
However, Lerch teaches reconstituted HDL (rHDL) formulations comprising Apo AI, a phospholipid and a detergent.  Lerch teaches Apo A-I to phosphatidylcholine at a ratio (mol:mol) of 1:100, 1:150 and 1:200 (see column 5, lines 10-20).   Lerch further teaches that the molar ratio of lipid to detergent being in the range of 1:0.5 to 1:4.0.  Lerch further teaches the detergent being separated by means of exclusion by size or adsorption on an adsorbent (see column 4, lines 17-60).  Lerch teaches that the added sodium cholate causes a dispersion of the lipid. After a suitable incubation period, the mixture is dialyzed against large quantities of buffer for a longer period of time; the sodium cholate is thereby removed for the most part, and  at the same time lipids and apolipoproteins spontaneously  form themselves into lipoproteins or so-called reconstituted lipoproteins. Lerch further teaches the ratio of apolipoproteins to lipids is selected in such a way that neither large quantities of free lipids nor large quantities of free apolipoproteins are to be found in the final product.  In particular the ratio apoA-I:PC (phospholipid) is reduced, the ratio being considerably below 1:200, namely to a ratio in the range of 1:50 to 1:180, preferably 1:100 to 1:150.  Lerch further teaches that high concentration of bile acids and their salts (such as cholate)  and phospholipids can lead to damage of cells in vitro and in vivo and thus must be controlled (see column 5, lines 49-64, column 6, lines 1-5).  The cholate concentration is optimized, on the one hand, to the ratio of the protein to phospholipid. and at the same time, if necessary, harmonized with further additions of lipid.  Here too the optimal concentration is determined by as small a portion of free lipids and free apoA-I in the final product as possible (see column 6, lines 5-9).
It would have been obvious at the time of the invention to utilize sodium cholate detergent of Lerch at the same concentration to form the reconstituted lipoprotein complexes. One of ordinary skill in the art would have been motivated to do so given that use of sodium cholate as the detergent is well-known in the art for the purpose of making apolipoproteins form into lipoproteins or so-called reconstituted lipoproteins (phospholipid/apolipoprotein complexes).  There is reasonable expectation of success given use of sodium cholate as a detergent is taught by Lerch and Dasseux as a means to form reconstituted lipoproteins with Apo A-I.
Furthermore, Lerch and Dasseux teach that the concentration of the lipid (phosphatidylcholine, phosphatidylglycerol and sphingomyelin), apolipoprotein, detergent (sodium cholate) and ratios thereof are all result effective variables.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the concentration of each phospholipid, apolipoprotein and detergent (sodium cholate) to end up with the smallest portion of free lipids, free apoA-I and detergent in the final product as possible and have the highest yield of the reconstituted HDL in the formulation. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize concentration of the phospholipid (phosphatidylcholine, phosphatidylglycerol and sphingomyelin), apolipoprotein, detergent (sodium cholate) and ratios thereof to achieve the smallest portion of free lipids, free apoA-I and detergent in the final product as possible and have the highest yield of the reconstituted HDL in the formulation. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654